Title: To Alexander Hamilton from Abraham Ellery, 10 May 1800
From: Ellery, Abraham
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s Office May 10th 1800
          
          Colo. Ogden’s letter, recommending Lieut. Brinley to the appointment of Brigade Quarter Master, was put into my hands, this morning, to have any objections stated against it, that might exist. There are none, however, on the part of this Office. The uncertainty of Mr. Brinleys acceptance of a situation here, was stated to the Adjutant General, at the time I had his leave, and your Sanction, to authorize a tender of it. I had, indeed, flattered myself, of with him giving a preference to this situation, but as I find, friendship,  rather than inclination, would establish that preference in his mind, I should act extremely selfish, to wish to avail myself, of that circumstance, or try to retain him upon such terms; and though I regard myself as making a sacrifice, & the Office as suffering a loss, in his departure, still every claim, that might be supposed to exist upon him, has been cancelled. 
          It would be superfluous, as well as improper, perhaps, to trouble you with a detail of his reasons, for not accepting this situation; some of them, I apprehend, however, will always be considered as objections, in the mind, of any future officers, who may be applied to viz: the uncertainty that exists with respect to compensation, & the equivocal situation, (as the late Act of congress limits the number of Assistants to one) in which they will be placed. Independent of these circumstances Mr. Brinley’s Disposition & habits lead him to more military & active situation, & make him more unhesitatingly competent to the duties of the camp, than to those of the Office; and, if I may have permission  to confirm that part of Colo. Ogden’s letter, in which my name is mentioned, I should express my decided conviction of his filling the place appointment of Brig. Qr. Mr. that at present, waits your sanction, with reputation to himself, satisfaction to his principal, & advantage to the service. Apologising for the liberty I have taken, I have the honor to be with the highest respect Your most obedt. servt.
          
            Abraham R. Ellery
            A.A.G. 
          
        